DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This communication is in response to the applicant’s amendments to the claims filed on 10/21/2021. Claims 1, 8, and 15-19 have been amended. Claims 1-20 are currently pending and have been examined.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C.
102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
	A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459
(1966), that are applied for establishing a background for determining obviousness under 35

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or
nonobviousness.

Claims 1, 8, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Tatchell (WO 2018163044) and Hunn et al (US20180365201) “Hunn”.

Regarding claim 1, Tatchell teaches: A method comprising: 
	Invoking (e.g. triggering), by at least one computing device of a plurality of computing devices in a permissioned blockchain network, a billing smart contract hosted in the permissioned blockchain network, the billing smart contract being invoked in response to receiving a purchase requisition request from a procurement initiating system; ([46] It is a further object of the invention to provide a computerized decision support method for automatically financing and processing trade transactions between suppliers and buyers through blockchain smart contracts comprising:…d. triggering a blockchain smart contract; [80] A blockchain smart contract will be created and code-enabled invoices that ensure payment is released promptly against this confirmation when pre-determined criteria are satisfied. (304).
	writing, by the billing smart contract, the purchase requisition request (e.g. invoice) to the permissioned blockchain network based at least in part on a consensus agreement among the plurality of computing devices (e.g. validation process) in the permissioned blockchain network; ([87] A reliable, immutable, shared record of transaction activity may be recorded on the distributed ledger so that an accurate view 
	Examiner notes that one of ordinary skill in the art, from reading the reference, would understand that writing any data to a blockchain requires consensus. Therefore, the applicant is merely reciting technology inherent in Smart Contract and Blockchain technology. (See further: White Paper “Smart Contracts” Chamber of Digital Commerce, Smart Contracts Alliance, September 2018). 
	generating, by the billing smart contract, a purchase order based at least in part on the purchase requisition request received from the procurement initiating system, the purchase order being generated to [comprise a hyperlink] to access  the purchase requisition request on the permissioned blockchain network;
 ([080] Step 7: The buyer will get an invoice, issued by the supplier, through proper registration. The buyer can view, examine, suggest and confirm the invoice. The confirmation process takes only minutes and is immediately available and visible to the buyer, seller and financier alike or only to those with permission to view. Step 8: The blockchain  smart contract technology will allow a buyer to first issue a purchase Order (PO)  and, subsequently, when the buyer is satisfied, a goods received note (GRN), immediately triggering a new blockchain visible to the buyer, seller and financier alike).
	transmitting, by the billing smart contract, the purchase order to a client system, wherein ([046] It is a further object of the invention to provide a computerized decision support method for automatically financing and processing trade transactions between suppliers and buyers through blockchain smart contracts comprising: issuing a purchase order (PO) and a goods receive note (GRN) by the potential buyers through smart contracts).
	in response to receiving the purchase order the client system is configured to transmit a procurement order to the supplier system, and wherein ([078] Upon successful confirmation process, a new transaction is determined by the buyer in order to be sent to the supplier by using a blockchain (106) As a result of the blockchain event mechanism, triggered by the supplier, the application receives a smart contract event and retrieves smart contract produced data while creating a rewarded e-cash from the buyer to the supplier according to their pre-determined contract terms (106). Payment details are recorded in a smart contract).
	the supplier system is configured to transmit a procurement charge to a transaction processing system, ([052] It is a further object of the invention to provide the abovementioned method, wherein the smart contract will immediately be transmitted to the supply chain finance provider comprising: triggering and releasing funding to the supplier in the form of a loan or prepayment of the invoice for the agreed credit term of the supply contract and a reward…).	
	receiving, by the billing smart contract, a proof of purchase (embodiment certificate) from the supplier system; ([074]Supplier presents the certificate embodiment with the product to the buyer at any point along the supply chain. 3.2 The buyer validates at point of sale or at any other point along the supply chain the proposed product with the embodiment certificate (103).
	receiving, by the billing smart contract, a proof of payment from the transaction processing system; (Fig. 1, [074] Bank/payment processor executes payment transfer from the buyer to the supplier either by signing a blockchain smart contract using its own key (possibly with own node) or by exposing an API where cryptographic proof identifying bank/payment processor is provided and stored in a smart contract. Confirmation of payment is sent to buyer and/or to the supplier as part of the transferring process (107).	
	encrypting, by the billing smart contract [using various techniques], the proof of purchase and the proof of payment; and ([087] If validation process as well as confirmation related to the invoice, PO and GRN details associated with the product is found as successful, then selected data items in the smart contract may be encrypted and only be visible to intended recipients through a read and write key permissions process).
	Examiner considers that data items such as invoice, purchase order, and goods received notes may be encrypted and written to the blockchain, it would be reasonable to one of ordinary skill in the art before the effective filing date of the application, to include encrypted proof of purchase and encrypted proof of payment data related to the smart contract.
	writing, by the billing smart contract, the encrypted [transaction activity] to the permissioned blockchain network ([087] A reliable, immutable, shared record of transaction activity may be recorded on the distributed ledger so that an accurate view of the smart contract's transaction activity may be tracked. If validation process as well as confirmation related to the invoice, PO and GRN details associated with the product is found as successful, then selected data items in the smart contract may be encrypted and only be visible to intended recipients through a read and write key permissions process. The blockchain event system is used to notify relevant parties of a new blockchain transaction which may be of interest. The invention also supports a multi-sig feature on the blockchain which requires multiple signatures associated with an individual or signatures from multiple signatories in order to interact with the blockchain).
	Examiner further considers that the main difference in Tatchell and the instant claim is that while Tatchell discloses proof of purchase and proof of payment, encryption techniques, and that the transaction activity is written on the permissioned blockchain network, While Tatchell discloses ‘encrypting the proof of purchase and the proof of payment’ (e.g. selected data items), Tatchell does not specifically teach that the encrypting is performed using zero knowledge proof. Hunn, however, teaches the encryption technique of using zero knowledge 

	Tatchell does not explicitly teach ‘encrypting, using zero knowledge proof’, Hunn teaches: 
	encrypting, by the billing smart contract [using various techniques], the proof of purchase and the proof of payment ([0112] A decentralized VM is preferably run on an overlay peer-to-peer network consisting of a plurality of nodes in a similar manner to a BDL-based network. Nodes on the network may run the VM to process operations on the contracts. Preferably, operations are encrypted through use of a variety of encryption techniques which may include (but is not limited to): (a) Homomorphic encryption; (b) Zero Knowledge Proofs; and (c) Key-based encryption (e.g. in-band symmetric key encryption)--so that only parties to, a contract document for example, that are privy to keys give access to the document can decrypt and interpret the data pertaining to operations).
	It would be obvious to one skilled in the art before the effective filing date of the claimed invention to modify the blockchain recording system Tatchell to include the ‘encrypting, using zero knowledge proof’ of Hunn in order to secure transaction data so that only specific entities would be allowed to view it. This technique increases the privacy and security of encrypted data.

	Tatchell does not explicitly teach ‘hyperlink’, however, Hunn teaches at least ‘hyperlink’ ([0053] Programmable components may include any suitable data depending upon their purpose. An exemplary programmable component may include at least one of the 
	It would be obvious to one skilled in the art before the effective filing date of the claimed invention to modify the blockchain recording system of Tatchell to include ‘addresses (i.e. hyperlinks)’ of Hunn in order to secure transaction data so that only specific entities would be allowed to view it. This technique increases the privacy and security of encrypted data.
	In regards to claims 8 and 15, CRM claim 8 and System claim 15 correspond generally to method claim 1, and recite similar features in method form, and therefore is rejected under the same rationale.

	Claims 2-7, 9-14, and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Tatchell (WO 2018163044), Hunn et al (US20180365201) “Hunn” and further in view of Durvasula et al (US20130117087) “Durvasula”.

Regarding claim 2, Durvasula (in combination with Tatchell and Hunn), teaches: The method of claim 1, further comprising: 
	generating, by the billing smart contract, a procurement billing [alert] ([0045] In various embodiments, the system and method may include alerting a subscriber when their computer is offline. The system may include generating customized information and alerting a remote subscriber that the information can be accessed from their computer. The alerts are generated by filtering received information, building information alerts and formatting the alerts into data blocks based upon subscriber preference information).

[0023] In various embodiments, billing smart contract 107 may be configured to control the procurement workflow, write data to procurement blockchain 150, transmit notifications to one or more entities, and/or the like, as discussed further herein. For example, and as discussed further herein, billing smart contract 107 may be configured to write procurement proof of purchases, procurement proof of payments, procurement record of payments, or the like to procurement blockchain 150. Billing smart contract 107 may be configured to generate purchase order notifications, billing notifications, and/or the like.

	transmitting, by the billing smart contract, the procurement billing [alert] to the client system, wherein ([0045] The data blocks are transmitted to the subscriber's wireless device which, when connected to the computer, causes the computer to auto-launch an application to display the information alert and provide access to more detailed information about the information alert).	
	in response to receiving the procurement billing [alert] the client system is configured to process a payment based at least in part on the procurement billing [alert] ([0045] In various embodiments, the system and method may include alerting a subscriber when their computer is offline. The system may include generating customized information and alerting a remote subscriber that the information can be accessed from their computer…The data blocks are transmitted to the subscriber's wireless device which, when connected to the computer, causes the computer to auto-launch an application to display the information alert and provide access to more detailed information about the information alert… generates an information alert from the filtered information that contains a name, a price and a universal resource locator (URL), which specifies the location of the data source…, [0044] Using the systems and methods described herein, the proof-of-payment process for payees may be near-instant. For example, a buyer might identify a rental house on a web site, pay via the web site, and have the house unlocked automatically upon receiving the PoP in a matter of seconds. 
	Examiner considers that the alert notifies the client system that they are offline but that a potentially relevant information is accessible. Further, when the client system comes online it launches an app which alerts them to process a payment. Therefore, Examiner considers that the payment is based at least in part on the procurement billing alert.
	It would be obvious to one skilled in the art before the effective filing date of the claimed invention to modify Tatchell and Hunn to include the ‘in response to receiving the procurement billing alert to process a payment’ of Durvasula in order to speed up transactions and reduce delays on making time sensitive purchases. Durvasula further elaborates in paragraph [0020] on why the recited method is of value: “Public networks may leverage the cumulative computing power of the network to improve security”.
	In regards to claims 9 and 16, CRM claim 9 and System claim 16 correspond generally to method claim 2, and recite similar features in method form, and therefore is rejected under the same rationale.

Regarding claim 3, Durvasula (in combination with Tatchell and Hunn),teaches: The method of claim 2, further comprising: 
	receiving, by the billing smart contract, a procurement record (proof) of payment from the client system, wherein (Fig. 1, [0044] Using the systems and methods described herein, the proof-of-payment process for payees may be near-instant. For example, a buyer might identify a rental house on a web site, pay via the web site, and have the house unlocked automatically upon receiving the PoP in a matter of seconds. The solution may be easily integrated into ecommerce platforms or other points of sale by forwarding payment details from a payment authorization entity to the PoP provider).
the procurement record of payment comprises proof of the payment based at least in part on the procurement billing [alert]; and ([0045] In various embodiments, the system and method may include alerting a subscriber when their computer is offline. The system may include generating customized information and alerting a remote subscriber that the information can be accessed from their computer…The data blocks are transmitted to the subscriber's wireless device which, when connected to the computer, causes the computer to auto-launch an application to display the information alert and provide access to more detailed information about the information alert… generates an information alert from the filtered information that contains a name, a price and a universal resource locator (URL), which specifies the location of the data source…, [0044] Using the systems and methods described herein, the proof-of-payment process for payees may be near-instant. For example, a buyer might identify a rental house on a web site, pay via the web site, and have the house unlocked automatically upon receiving the PoP in a matter of seconds. The solution may be easily integrated into ecommerce platforms or other points of sale by forwarding payment details from a payment authorization entity to the PoP provider.
	Examiner considers that the alert notifies the client system that they are offline but that a potentially relevant information is accessible. Further, when the client system comes online it launches an app which alerts them to process a payment. Therefore, Examiner considers that the payment is based at least in part on the procurement billing alert.
	writing, by the billing smart contract, the procurement record of payment to the permissioned blockchain network ([0043] Smart connected device 116A may adjust the PoP payload balance and/or mark the PoP payload as redeemed by writing a new entry to the blockchain using a process similar to process 300 (Step 510).
	It would be obvious to one skilled in the art before the effective filing date of the claimed invention to modify Tatchell and Hunn to include the ‘procurement record of payment’ of Durvasula in order to speed up transactions and reduce delays on making time sensitive 
	In regards to claims 10 and 17, CRM claim 10 and System claim 17 correspond generally to method claim 3, and recite similar features in method form, and therefore is rejected under the same rationale.
	
Regarding claim 4, Durvasula (in combination with Tatchell and Hunn), teaches: The method of claim 3, further comprising 
	adjusting, by the billing smart contract, at least one of a client account balance or a supplier account balance on the permissioned blockchain network based at least in part on the procurement record of payment. ([0013] FIG. 4 illustrates an exemplary process for confirming proof of payment and/or adjusting a balance on a blockchain in response to a card swipe, in accordance with various embodiments).
	It would be obvious to one skilled in the art before the effective filing date of the claimed invention to modify Tatchell and Hunn to include the ‘procurement record of payment’ of Durvasula in order to speed up transactions and reduce delays on making time sensitive purchases. Durvasula further elaborates in paragraph [0020] on why the recited method is of value: “Public networks may leverage the cumulative computing power of the network to improve security”.
	In regards to claims 11 and 18, CRM claim 11 and System claim 18 correspond generally to method claim 4, and recite similar features in method form, and therefore is rejected under the same rationale.

Regarding claim 5, Durvasula (in combination with Tatchell and Hunn), teaches: The method of claim 1, further comprising 
	invoking, by the billing smart contract (first blockchain), a client smart contract (second blockchain), wherein in response to being invoked the client smart contract is configured to validate the proof of purchase and the proof of payment ([0005] In various embodiments, the system may propagate the encrypted payment payload to a second blockchain node that maintains a copy of the blockchain. A smart connected device may fetch the encrypted payment payload from the second blockchain node. The smart connected device may further decrypt the encrypted payment payload, match the identifier from the payment payload to a second identifier presented at the smart connected device, and trigger an action in response to the identifier from the payment payload matching the second identifier presented at the smart connected device.
	It would be obvious to one skilled in the art before the effective filing date of the claimed invention to modify Tatchell and Hunn to include the ‘addition of a second contract blockchain’ of Durvasula in order to speed up transactions and reduce delays on making time sensitive purchases. Durvasula further elaborates in paragraph [0020] on why the recited method is of value: “Public networks may leverage the cumulative computing power of the network to improve security”.
	In regards to claims 12 and 19, CRM claim 12 and System claim 19 correspond generally to method claim 5, and recite similar features in method form, and therefore is rejected under the same rationale.

Regarding claim 6, Durvasula (in combination with Tatchell and Hunn), teaches: The method of claim 1, wherein in response to 
	receiving the procurement charge the transaction processing system is configured to authorize the procurement charge and transmit a procurement charge authorization to the supplier system. ([0025] Merchant device 102 may include one or more of an e-commerce server, a point-of-sale (POS) device, a tablet, a computer, or any 
	It would be obvious to one skilled in the art before the effective filing date of the claimed invention to modify Tatchell and Hunn to include the ‘response to receiving the procurement charge, to authorize the transaction’ of Durvasula in order to speed up transactions and reduce delays on making time sensitive purchases. Durvasula further elaborates in paragraph [0020] on why the recited method is of value: “Public networks may leverage the cumulative computing power of the network to improve security”.
	In regards to claims 13 and 20, CRM claim 13 and System claim 20 correspond generally to method claim 6, and recite similar features in method form, and therefore is rejected under the same rationale.

Regarding claim 7, Durvasula (in combination with Tatchell and Hunn), teaches: The method of claim 6, wherein 
	the transaction processing system is configured to process the procurement charge and generate proof of payment based at least in part on the processed procurement charge ([0025] Payment processing entity 104 may process the payment and forward to PoP network 106 the transaction details as well as confirmation that the requested payment was successful. [0026] The transaction details and confirmation may be received by 
	It would be obvious to one skilled in the art before the effective filing date of the claimed invention to modify Tatchell and Hunn to include the ‘process the procurement charge and generate proof of payment’ of Durvasula in order to speed up transactions and reduce delays on making time sensitive purchases. Durvasula further elaborates in paragraph [0020] on why the recited method is of value: “Public networks may leverage the cumulative computing power of the network to improve security”.
	In regards to claim 14, CRM claim 14 corresponds generally to method claim 7, and recite similar features in method form, and therefore is rejected under the same rationale.

Response to Arguments
	Applicant argues on pages 11-12 of the response that the amendments to the claims overcome the previous 35 U.S.C. 112 rejection. 
	Examiner acknowledges applicant’s arguments and based on amendments, has withdrawn the 35 U.S.C. 112 rejection. 

	Applicant argues on pages 12-16 of the response that the Claims 1-20 are Patent-eligible because they are directed to a statutory subject matter, recite a technical solution to a technical problem, and the present claims are integrated into a practical application.
	Examiner acknowledges applicant’s arguments and based on amendments, has withdrawn the 35 U.S.C. 101 rejection. 

	Applicant argues on pages 17-20 of the response that Claims 1, 8, and 15 are patentable over Tatchell and Hunn, et al.
Specifically, applicant states:


	Examiner acknowledges applicant’s arguments but respectfully disagrees. Examiner has searched the prior art and has found prior art that more closely aligns with the instant application. The Examiner has reconsidered the prior art based on amendments to the claims, and has identified additional portions of Tatchell and Hunn (cited above) teach the amended claims. Because applicant’s remarks do not address the newly cited portions of Tatchell or Hunn, they are not persuasive.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Each of the prior art listed in the PTO-892 and not directly recited in this office action, disclose anticipation and/or obviousness to combine concerning the applicant’s claims and are therefore included [Wack (US20180268386), Identity Management Distributed Ledger and Blockchain; Harrison (US20200027005), Systems and Methods for Accelerating Execution of Processes Based on Artificial Intelligence; Giura (US20200014720) Security Management of Devices Using Blockchain Technology].
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRY N MURRAY whose telephone number is (313)446-6556. The examiner can normally be reached Monday-Thursday 6 AM-4 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on (571) 272-7575. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/T.N.M./Examiner, Art Unit 3685                                                                                                                                                                                                        
/PATRICK MCATEE/Supervisory Patent Examiner, Art Unit 3685